Citation Nr: 0001444	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-03 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
postoperative residuals of the left eye as the result of 
medical or surgical treatment by the Department of Veterans 
Affairs (VA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to June 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1997 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran entered 
notice of disagreement with this decision in July 1997, a 
statement of the case was issued in February 1998, and the 
veteran entered a substantive appeal, on a VA Form 9, 
received in March 1998. 


REMAND

A May 1997 medical opinion report of findings by a VA Section 
Chief of Ophthalmology with the VA Medical Center in New York 
included a review of the veteran's treatment records at the 
Manhattan VA Medical Center, including reference to treatment 
for glaucoma since at least 1980.  While the review appears 
to be thorough, these records are not a part of the claims 
file.  It does not appear from the record that VA has 
attempted to obtain these records of treatment of the 
veteran's eye at the named VA Medical Center.  VA is deemed 
to have constructive knowledge of those records and, in this 
case, has actual knowledge of the existence of those records.  
As such, they are considered to be evidence that is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("an [agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error").  For these 
reasons, additional action is required to obtain existing VA 
records in possession of VA. 

The Board also takes this opportunity to stress to the 
veteran that the United States Court of Appeals for Veterans 
Claims (Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).

This case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of all 
pertinent VA medical treatment records, 
including all those from the VA Medical 
Center in New York. 

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence to determine whether 
entitlement to the benefit sought on 
appeal is warranted.  The RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the case to the Board.

The purpose of this remand is to ensure an adequate record 
for eventual appellate review and afford the veteran 
procedural due process.  The Board intimates no opinions as 
to the eventual determination to be made in this case.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



